DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Eyler (3,406,581).
Eyler discloses
Re claim 1. A surface pumping unit operated by a prime mover (C3/L32-33; not shown but disclosed, connected to speed reducer 21) for reciprocating a rod load (held by hanger 22) for a downhole pump in a well, the unit comprising:
a frame (12 & 10) disposed at surface and having a fulcrum point (at 16);
a beam (14) being pivotable at the fulcrum point of the frame, the beam having first and second ends (Figs. 1), the first end having a head (18) connecting to the rod load extending from the well, the second end having a first bearing point and having an end weight (31; Fig. 1) disposed rearward of the first bearing point, a forward section of the first end of the beam and the head disposed forward of the 
a crank arm (23) connected to the prime mover and rotatable thereby about a crank point (at 29);
a counterweight (27) disposed on the crankarm (23); and
a pitman arm (26) connected between the first bearing point (28) on the beam (14) and a second bearing point (25) on the crank arm (23), the second bearing point being disposed between the counterweight and the crank point (Fig. 1).

Re claim 2. The unit of claim 1, wherein the crank arm (23) rotated by the prime mover about the crank point (29) translates the pitman arm (26) to oscillate the beam on the fulcrum point and reciprocates the rod load along the wellbore axis. (Fig. 1)

Re claim 3. The unit of claim 1, wherein the frame (12 & 10) comprises: a base (10) disposed at the surface; and a post (12) extending from the base to the fulcrum point along a line from vertical (Fig. 1)

Re claim 4. The unit of claim 1, wherein the beam defines a straight axis having first and second sections, the first section from the fulcrum point to a face of the head having a first length (A), the second section from the fulcrum point to the first bearing point having a second length (C); and wherein the first length (A) is greater than the second length (C) (See Fig. 1 of Eyler and compare to Figs. 2A, 2B in the instant application. See C7/L34/40 - “With a distance of 96.2" between saddle bearing and tail bearing pivot points, the mulehead was located on the walking beam so as to give a pumping stroke length of 74 inches, which required a well working arm of about 105.7 inches (i.e., the horizontal distance from saddle bearing pivot point to vertical centerline of the well). The Examiner notes that 105.7 inches is greater than 96.2”).

Re claim 5. The unit of claim 1, wherein the fulcrum point comprises a saddle bearing (16); wherein the first bearing point (28; C3/L29) comprises an equalizer bearing; and wherein the second bearing point (25) comprises a crank pin bearing (25; C3/31 - “wrist pin 25”).

Re claim 6. The unit of claim 1, further comprising:
another crank arm (C7/L33 - “crank arms”) connected to the prime mover and rotatable thereby about another crank point; and
another pitman arm (C2/L19 - “pitman arms”) connected between another first bearing point on the beam and another second bearing point on the other crank arm,
wherein the pitman arms connect with an equalizer beam at the first bearing point (See Fig. 1).

Re claim 7. The unit of claim 1, further comprising a gear reducer (21) operably connecting the crank point (at 29) to the prime mover (C3/L31-33).

Re claim 8. The unit of claim 1, wherein the crank point (at 29) is centered vertically below the first bearing point (28) on the beam when the beam is situated horizontally (C2/L44-47 - “i.e., such that said line through the tail bearing pivot point and at right angles to the straight line connect saddle bearing and tail bearing joints at the midstroke passes through or near the crank shaft”).

Re claim 9. The unit of claim 8, wherein the first bearing point (28) is disposed at a first horizontal dimension (C) along the beam relative to the fulcrum point; and wherein the crank point is disposed at a second horizontal dimension (I) relative to the fulcrum point, the second horizontal dimension (I) being approximately equal to the first horizontal dimension (C) (C2/L44-47 - “i.e., such that said line through the tail bearing pivot point and at right angles to the straight line connect saddle bearing and tail bearing joints at the midstroke passes through or near the crank shaft”).

Re claim 10. The unit of claim 8, wherein the crank arm (23) defines a longitudinal axis, the second bearing point (25) being disposed along the longitudinal axis of the crank arm (See annotated Fig. 1).

    PNG
    media_image1.png
    763
    743
    media_image1.png
    Greyscale


Re claim 11. The unit of claim 8, wherein the crank arm (23) defines a longitudinal axis, the second bearing point being (25) disposed offset at an angle from the longitudinal axis of the crank arm (See annotated Fig. 1. The Examiner notes there is no requirement that the crank arm be symmetrical, and no requirement that the longitudinal axis is an axis of symmetry. (The Examiner additionally notes that Fig. 5 also shows what is claimed in claim 11, including a longitudinal axis which is an axis of symmetry and bearing point (25) offset from that longitudinal axis. Therefore, simply amending claim 11 to additionally claim symmetry would not overcome the Eyler reference.)).

    PNG
    media_image2.png
    730
    1013
    media_image2.png
    Greyscale

Re claim 12. The unit of claim 1, wherein the crank point is situated vertically rearward below the first bearing point on the beam when the beam is situated horizontally. (C5/L22-29 - “Therefore, location of the crank shaft in accordance with the present invention should be sufficiently to the rear of the tail bearing so that substantially the entire circle of rotation of the wrist pin lines to the rear of the straight line through the tail bearing at its lowest point L and running at right angles to the line (MS) between the saddle bearing and the tail bearing at its midstroke position.”)

Re claim 13. The unit of claim 12, wherein the first bearing point (28) is disposed at a first horizontal dimension (C) along the beam relative to the fulcrum point; and wherein the crank point (29) is disposed at a second horizontal dimension (I) relative to the fulcrum point, the second horizontal dimension (I) being greater than the first horizontal dimension (C) (See Fig. 1 of Eyler, compare to Fig. 3B of instant application. See also C5/L22-29.).

Re claim 14. The unit of claim 12, wherein the crank arm defines a longitudinal axis, the second bearing point being disposed along the longitudinal axis of the crank arm. (See annotated Fig. 1 under rejection of claim 10 hereinabove)

Re claim 15. The unit of claim 12, wherein the crank arm defines a longitudinal axis, the second bearing point being disposed offset at an angle from the longitudinal axis of the crank arm. (See annotated Fig. 1 under rejection of claim 11 hereinabove)

Re claim 16. A surface pumping unit operated by a prime mover for reciprocating a rod load for a downhole pump in a well, the unit comprising: (see rejection of claim 1 hereinabove)
a frame disposed at the surface and having a fulcrum point; (see rejection of claim 1 hereinabove)
a beam being pivotable at the fulcrum point of the frame, the beam having first and second ends, the first end having a head connecting to the rod load extending from the well, the second end having a first bearing point and having an end weight disposed rearward of the first bearing point; (see rejection of claim 1 hereinabove)
see rejection of claim 1 hereinabove)
a counterweight disposed on the crankarm; (see rejection of claim 1 hereinabove) and
a pitman arm connected between the first bearing point on the beam and a second bearing point on the crank arm, the second bearing point being disposed between the counterweight and the crank point (see rejection of claim 1 hereinabove) and being disposed offset at an angle from the longitudinal axis of the crank arm (See annotated Fig. 1 under rejection of claim 11 hereinabove).

Re claim 17. The unit of claim 16, wherein a forward section of the first end of the beam and the head disposed forward of the pivot point having a forward weight, a rearward section of the second end of the beam and the end weight disposed rearward of the pivot point having a rearward weight, the forward weight being balanced relative to the rearward weight about the pivot point. (see rejection of claim 1 hereinabove)

Re claim 18. The unit of claim 16, wherein the crank point is situated vertically rearward below the first bearing point on the beam when the beam is situated horizontally. (See rejection of claim 12 hereinabove)

Re claim 19. The unit of claim 18, wherein the first bearing point is disposed at a first horizontal dimension (C) along the beam relative to the fulcrum point; and wherein the crank point is disposed at a second horizontal dimension (I) relative to the fulcrum point, the second horizontal dimension (I) being greater than the first horizontal dimension (C). (See rejection of claim 13 hereinabove)

Re claim 20. A reciprocating pump system for a well (24), the system comprising: a downhole pump disposed in the well (See Fig. 1. See C1/L33-44, C3/L17-37.); and a pumping unit according to claim 1 or claim 16 disposed at the surface and coupled to the downhole pump by a rod string (C3/L26-27).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GREGORY T PRATHER/               Examiner, Art Unit 3658                                                                                                                                                                                         
/VICTOR L MACARTHUR/               Primary Examiner, Art Unit 3658